EXHIBIT Final Transcript Conference Call Transcript SHFL - Q4 2008 Shuffle Master, Inc. Earnings Conference Call Event Date/Time: Jan 15, 2009 / 10:00PMGMT CORPORATE PARTICIPANTS Julia Boguslawski Shuffle Master, Inc. - Director IR Mark Yoseloff Shuffle Master, Inc. - CEO Coreen Sawdon Shuffle Master, Inc. - Interim CFO, CAO CONFERENCE CALL PARTICIPANTS Steve Wieczynski Stifel Nicolaus - Analyst Joe Greff JPMorgan - Analyst Cann Hoe KeyBanc - Analyst Ryan Worst Brean Murray - Analyst Todd Eilers Roth Capital Partners - Analyst Dennis Forst KeyBanc - Analyst PRESENTATION Operator Greetings and welcome to the Shuffle Master Inc. fourth quarter and year-end earnings conference call. At this time, all participants are in a listen-only mode. A question-and-answer session will follow the formal presentation. (Operator Instructions). As a reminder, this conference is being recorded. It is now my pleasure to introduce your host, Ms. Julia Boguslawski, Director of Investor Relations for Shuffle Master, Inc. Thank you. Ms. Boguslawski, you may begin. Julia Boguslawski - Shuffle Master, Inc. - Director IR Good afternoon, and thank you all for joining us today for our fourth quarter 2008 and year-end earnings call. I am Julie Boguslawski, Director of Investor Relations for Shuffle Master. With me today are Mark Yoseloff, CEO of Shuffle Master and Coreen Sawdon, Senior Vice President, CAO, and Acting CFO. Today's conference call is being simultaneously webcast through our website www.Shufflemaster.com and will also be archived for the next 30 days. Before we get started, I would like to remind you that various remarks we make about future expectations, plans and prospects for the Company constitute forward-looking statements for purposes of the Safe Harbor Provisions under the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from these expectations. We will also be discussing certain financial measures such as adjusted EBITDA which represents a non-GAAP financial measure. The importance of this measure to investors, as well as reconciliation to the most directly comparable GAAP measures can be found in our most recent 10-K, which was filed yesterday as well as in our prior public filings, including our Form S-1 and yesterday's press release announcing our fourth quarter and fiscal Year 2008 results. Now we'll turn the call over to our CEO, Mark Yoseloff. 1 Mark Yoseloff - Shuffle Master, Inc. - CEO Thanks, Julia, and good afternoon to everyone. Shuffle Master capped off a very good year by delivering another solid quarter of performance. I was especially pleased with our results as they demonstrate our ability to execute in a challenging market. There has been a lot of discussion about the effects of the economy on the financial health of our industry. Although there is no denying the recession, our results demonstrate the resilience of our strategy and product mix, the importance of global diversification, and the benefit of having products that provide our customers with competitive games, operational savings and productivity, and security-enhancing features in an environment when they need these factors more than ever. Before I discuss our overall performance I'd like to cover an event that had a material impact on our fourth quarter and year-end financials. Every year, we review the value of certain intangible assets, including goodwill. When an acquisition is made, goodwill is the difference between the purchase price and the value of acquired assets such as inventory and intellectual property. Goodwill remains on the books unamortized as an asset, but must be reviewed periodically in relation to several factors including the company's overall market cap. As a result of this review, our quarterly and year-end results include a non-cash goodwill impairment charge related to our E-tables segment of approximately $22.1 million. Given the severe stock market downturn, many companies that have been acquisitive over the past few years are faced with the same issue and there have been and will be numerous instances of goodwill impairments across all industries including ours as companies close their books for the year. With that, I would like to highlight some of our key accomplishments in 2008. First, we made great strides in our leasing strategy. We successfully overcame any revenue shortfalls from decreased sales activity and ended 2008 with a record $190 million in total revenue, a 6% increase from fiscal 2007. On our 2007 Q4 earnings call, we told you that we did not believe that we would overcome the financial impact of reduced sales until fiscal 2009. As our year-end results prove, we are ahead of schedule. Total lease and service revenue now comprises 41% of total revenue, compared to 35% last year. This demonstrates the continued momentum of our lease strategy and clearly proves the alignment with our customers' current needs, namely superior products designed to create operational cost savings within their capital constraints. Second, we completed a timely equity offering and debt refinancing and most importantly, having foreseen a potential downturn in the capital markets, we did so before these markets really deteriorated. I am proud of our team's ability to make the call to go on the road when we did, and to have effectively executed in that time frame. As a result, we have strengthened our balance sheet and significantly reduced our debt obligations. In this environment that is no small feat. Third, we introduced our latest cutting edge product this year, the i-Table, and showcased it at the Global Gaming Expo in November. In addition to a list of considerable interest and enthusiasm at the show, the i-Table was awarded best table game product or innovation like Global Gaming Business Magazine. This is a perfect demonstration of the Patent Board's recognition of Shuffle Master as one of the 35 most innovative companies in the world as published in the Wall Street Journal earlier in our Fiscal Year. Fourth, we made several positive changes to our executive leadership team and corporate structure. Growing on our bench strength, we promoted David Lopez, Jerry Smith and Roger Snow to Executive Vice Presidents of the Company, and consolidated our Americas division with our corporate group, streamlined operations that improve efficiencies. In keeping the corporate best practices we separated the role of Chairman of the Board from that of Chief Executive Officer and elected Phillip Peckman, an independent Director as our new non-Executive Chairman. Finally, we added a sixth objective to our five strategic initiatives, which is the current theme of many companies, especially those in our industry, cost savings. We are thoroughly examining our infrastructure and our operations and believe we can improve profitability. We have established a target for fiscal 2009 to reduce operating expenses from 2008 levels by approximately 10% or $7 million. In order to achieve this target, we've taken several initiatives, including one; we have announced a Company-wide salary freeze; two: other than certain necessary positions, in order to reduce our expenses we have generally committed to a hiring freeze in all departments; three: we have negotiated substantial savings in outside legal and financial professional fees; four: we are reducing our reliance on third party consulting firms and bringing much of this in house to enjoy substantial savings. In addition, every department in the Company has been charged with reviewing every expense with an eye towards savings and in connection with this, we have instituted a Company-wide program for rewarding employees who provide cost saving ideas to Management. Before I turn the call over to Coreen to review our performance, I would like to quickly highlight a few operational accomplishments in 2008. We placed 476 i-Deal Shufflers in the field, which outpaced the initial progress of two of our most successful Shufflers, namely, the Deck Mate and the MD2. We continue to receive exceptional feedback regarding its performance and enhanced features, and further, during fiscal 2009, we will be introducing a new type of table game which requires an i-Deal Shuffler as part of the game play. We've made notable progress on our third strategic initiative - driving incremental revenue on existing assets - by installing 206 table game add-ons, which include progressives and side bets. We expanded our reach into promising Asian Markets outside Macao, by appointing two highly respected distributors in the region:RGB Abbiati, and CDI, both affiliates of Dream Gate. We continue to reduce manufacturing costs across many of our product lines and we are beginning to see some margin improvement on these products. 2 As a result of our creative content, we have significantly improved our electronic game machine segment this year, as evidenced by a 23% increase in the average sales price and an improvement in gross margin. Due to the popularity, relevance and added value of our products, we drove higher average lease prices in every segment excluding EGM's or electronic gaming machines, which are generally sold. These higher average lease prices contributed to year-over-year increase of 25% and lease and service revenue to $78.3 million, a Company record. Now I'll turn the call over to Coreen to review the quarterly and year-end results in more detail. Coreen Sawdon - Shuffle Master, Inc. - Interim CFO, CAO Thank you, Mark and good afternoon to everyone. To summarize our fourth quarter results, revenue was $53.6 million, representing growth of 4% over the prior year period, and 8% over the prior sequential quarter. Total lease and service revenue increased year-over-year by 17% to $20.2 million, and remained relatively flat from the prior sequential quarter. This flat revenue was a result of some removals due to economic pressures on some of our customers, offset by higher average lease prices in all of our lease model product segments. In fact, our fourth quarter saw the first decline in leased Shuffler units in any quarter since early fiscal 2007; however, this trend has been reversed thus far in our first quarter of fiscal 2009 with new lease placements exceeding any removal. Moving to fiscal year 2008, total revenue increased 6% from the prior year to a record $190 million. Total lease and service revenue grew 25%, and totaled a record $78.3 million, or 41% of revenue. US revenue was $90.3 million, or 47% of revenue, and increased $10 million from the prior year period. International revenue was $99.7 million, or 53% of total revenue. These results demonstrate the diversification of our worldwide revenue stream. Operating expenses for the fourth quarter were $23.5 million net of the $22.1 million non-cash goodwill impairment charge. As a percentage of revenue, operating expenses for the quarter increased by one percentage point from the prior year period, but decreased by one percentage point from the prior sequential quarter. The year-over-year dollar increase relates to a $1.1 million charge related to a pre-paid license fee for future technology that is no longer deemed relevant, as well as a full quarter of amortization of non-product specific intangibles related to the acquisition of the Progressive Gaming Table Game division.
